Exhibit 10(d)

 

Zep Inc.

2010 Omnibus Incentive Plan

 

Restricted Stock Award Agreement

 

THIS AGREEMENT, made and entered into as of                               ,
          by and between Zep Inc., a Delaware corporation, (the “Company”) and
                                                                        (“Grantee”).

 

W · I · T · N · E · S · S · E · T · H     T · H · A · T:

 

WHEREAS, the Company maintains the Zep Inc. 2010 Omnibus Incentive Plan (the
“Plan”), and Grantee has been selected by the Committee to receive a Restricted
Stock Award under the Plan;

 

WHEREAS, the Company and Grantee have determined that Grantee shall enter into a
separate agreement setting forth certain non-competition, non-solicitation,
non-recruitment and non-disclosure covenants (the “Restricted Covenants
Agreement”), in consideration for receipt of a Restricted Stock Award pursuant
hereto, receipt of any future Plan Awards, continued employment, receipt of
Confidential Information and Trade Secrets (as subsequently defined in the
Restricted Covenants Agreement), and other good and valuable consideration; and

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and Grantee, as
follows:

 

1.                                       Award of Restricted Stock

 

1.1                                 The Company hereby grants to Grantee an
award of                                Shares of restricted stock (“Restricted
Stock”), subject to, and in accordance with, the restrictions, terms, and
conditions set forth in this Agreement.  The grant date of this Award is
                                 (the “Grant Date”).

 

1.2                                 This Agreement shall be construed in
accordance with, and subject to, the provisions of the Plan (the provisions of
which are incorporated herein by reference) and, except as otherwise expressly
set forth herein, the capitalized terms used in this Agreement shall have the
same definitions as set forth in the Plan.

 

1.3                                 This Restricted Stock Award is conditioned
upon (i) Grantee’s acceptance of the terms of this Agreement, as evidenced by
Grantee’s execution of this Agreement or by Grantee’s electronic acceptance of
the Agreement in a manner and during the time period allowed by the Company and
(ii) Grantee’s execution of the Restrictive Covenants Agreement in the manner
and during the time period allowed by the Company.  If the terms of this
Agreement are not timely accepted by execution or by such electronic means or if
Grantee fails to execute the Restrictive Covenants Agreement in the manner and
during the time period allowed by the Company, this Restricted Stock Award may
be unilaterally cancelled or terminated by the Committee.

 

--------------------------------------------------------------------------------


 

2.                                       Restrictions

 

2.1                                 Subject to Sections 2.3, 2.5, and 2.6 below,
if the Grantee remains employed by the Company, the Restricted Stock shall vest
as follows (each such date on which the Restricted Stock vests is hereinafter
referred to as a “Vesting Date”):

 

Number of Shares

 

Vesting Date

 

 

 

 

 

 

 

 

 

 

For purposes of this Agreement, employment with a Subsidiary or Affiliate of the
Company shall be considered employment with the Company.

 

2.2                                 Except as otherwise provided below, on each
Vesting Date, Grantee shall own the Vested Shares of Restricted Stock free and
clear of all restrictions imposed by this Agreement (except those imposed by
Section 3.4 below).  The Company shall transfer the Vested Shares of Restricted
Stock to an unrestricted account in the name of the Grantee as soon as practical
after each Vesting Date, and in any event within thirty (30) days thereof.

 

2.3                                 In the event that, prior to a Vesting Date: 
(i) Grantee dies while actively employed by the Company, or (ii) Grantee’s
employment is terminated by reason of Disability, any Restricted Stock which had
not theretofore vested shall become fully vested and nonforfeitable as of the
date of Grantee’s death or termination by reason of Disability.  The Company
shall transfer the Vested Shares, free and clear of any restrictions imposed by
this Agreement (except for Section 3.4) to Grantee (or, in the event of death,
his surviving spouse or, if none, to his estate) as soon as practical after his
date of death or termination for Disability, and in any event within thirty (30)
days thereof.

 

2.4                                 Except for death or Disability as provided
in Section 2.3, or except as otherwise provided in a severance agreement,
employment agreement or similar agreement with Grantee, if Grantee terminates
his employment or if the Company terminates Grantee prior to the Vesting Date
for any reason, the Restricted Stock shall cease to vest further, the unvested
Shares of Restricted Stock shall be immediately forfeited, and Grantee shall
only be entitled to the Restricted Stock that has vested as of his date of
termination.

 

2.5                                 Notwithstanding the other provisions of this
Agreement, in the event of a Change in Control prior to a Vesting Date, all
unvested Shares of Restricted Stock shall become fully vested and nonforfeitable
as of the date of the Change in Control.  The Company shall transfer the
resulting Vested Shares to an unrestricted account in the name of Grantee as
soon as practical after the date of the Change in Control, and in any event
within thirty (30) days thereof.

 

2.6                                 The Restricted Stock may not be sold,
assigned, transferred, pledged, or otherwise encumbered prior to the date
Grantee becomes vested in the Restricted Stock.

 

2

--------------------------------------------------------------------------------


 

3.                                       Stock; Dividends; Voting

 

3.1                                 The Restricted Stock shall be registered in
the name of Grantee as of the Grant Date.  The Company may issue stock
certificates or evidence Grantee’s interest by using a restricted book entry
account with the Company’s transfer agent.  Physical possession or custody of
any stock certificates that are issued shall be retained by the Company until
such time as the Shares of Restricted Stock are vested in accordance with
Section 2.  The Company reserves the right to place a legend on such stock
certificate(s) restricting the transferability of such certificates and
referring to the terms and conditions (including forfeiture) of this Agreement
and the Plan.

 

3.2                                 The Grantee shall not be entitled to receive
dividends or similar distributions with respect to Restricted Stock that is not
vested or that is forfeited.  The Grantee shall be entitled to receive dividends
or similar distributions if, when and as declared on vested Shares of Restricted
Stock.  Shares that vest after the record date, but prior to the payment date
with respect to a dividend or distribution, shall be entitled to receive the
dividend or distribution.  Upon the vesting of any Shares of Restricted Stock
comprising a part of this Award, the Company shall either (i) pay to the Grantee
an amount of cash equal to the amount of all dividends or similar distributions
on the then vesting shares of Restricted Stock (without interest) that were
declared and paid between the Grant Date and the vesting date (the “Accumulated
Dividends”) or (ii) apply an amount equal to the Accumulated Dividends to the
payment of the amount of taxes required by any government to be withheld or
otherwise deducted and paid with respect to the distribution of the then vesting
shares of Restricted Stock to the Grantee.  When the Grantee accepts this Award
of Restricted Stock, the Grantee shall make an irrevocable election to have the
entire amount of the Accumulated Dividends applied as set forth in clause (i) or
clause (ii) of the preceding sentence.  The Grantee may not elect to have part
of the Accumulated Dividends applied as set forth in clause (i) and part as set
forth in clause (ii).  The Company shall not be required to establish a fund or
account for the Grantee with respect to the Accumulated Dividends.  However, the
Company shall maintain a record of the Accumulated Dividends by making
appropriate entries in its accounting records.

 

3.3                                 The Grantee shall be entitled to vote all
Shares of Restricted Stock comprising this Restricted Stock Award, whether or
not vested.

 

3.4                                 In the event of a Material Business Event,
the Committee may take any of the actions contemplated under Section 14 of the
Plan with respect to the Award and/or the Restricted Stock.

 

3.5                                 Grantee represents and warrants that he is
acquiring the Restricted Stock for investment purposes only, and not with a view
to distribution thereof.  Grantee is aware that the Restricted Stock may not be
registered under the federal or any state securities laws and that in that
event, in addition to the other restrictions on the Shares, they will not be
able to be transferred unless an exemption from registration is available or the
Shares are registered.  By making this award of Restricted Stock, the Company is
not undertaking any obligation to register the Restricted Stock under any
federal or state securities laws.

 

3

--------------------------------------------------------------------------------


 

4.                                       No Right to Continued Employment or
Additional Grants

 

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon Grantee any right with respect to continuance of employment by the
Company or a Subsidiary or Affiliate, nor shall this Agreement or the Plan
interfere in any way with the right of the Company or a Subsidiary to terminate
Grantee’s employment at any time.  The Plan may be terminated at any time, and
even if the Plan is not terminated, Grantee shall not be entitled to any
additional awards under the Plan.

 

4

--------------------------------------------------------------------------------


 

5.                                       Taxes and Withholding

 

Grantee shall be responsible for all federal, state, and local income taxes
payable with respect to this Restricted Stock Award, including any dividends
paid on vested Restricted Stock.  Grantee shall have the right to make such
elections under the Internal Revenue Code of 1986, as amended, as are available
in connection with this Restricted Stock Award.  The Company and Grantee agree
to report the value of the Restricted Stock in a consistent manner for federal
income tax purposes.  The Company shall have the right to retain and withhold
from any distribution (including the transfer to an unrestricted account in the
name of Grantee upon vesting) of Restricted Stock or cash hereunder, the amount
of taxes required by any government to be withheld or otherwise deducted and
paid with respect to such distribution.  At its discretion, the Company may
require Grantee to reimburse the Company for any such taxes required to be
withheld and may withhold any distribution in whole or in part until the Company
is so reimbursed.  In lieu thereof, the Company shall have the right to withhold
from any other cash amounts due to Grantee an amount equal to such taxes
required to be withheld or withhold and cancel (in whole or in part) a number of
shares of Restricted Stock having a market value equal to the amount of such
taxes.  If Grantee has elected to apply the Accumulated Dividends to the payment
of such taxes, the Company shall do so.

 

6.                                       Grantee Bound by the Plan

 

Grantee hereby acknowledges receipt of a copy of the Plan and the prospectus for
the Plan, and agrees to be bound by all the terms and provisions thereof.

 

7.                                       Modification of Agreement

 

This Agreement may be modified, amended, suspended, or terminated, and any terms
or conditions hereof may be waived in accordance with the provisions of
Section 17.3 of the Plan.

 

8.                                       Severability

 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

9.                                       Governing Law

 

The validity, interpretation, construction, and performance of this Agreement
shall be governed by the laws of the state of Delaware without giving effect to
the conflicts of laws principles thereof.

 

10.                                 Successors in Interest

 

This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns, whether by merger, consolidation,
reorganization, sale of assets, or otherwise.  This Agreement shall inure to the
benefit of Grantee’s legal representatives.  All

 

5

--------------------------------------------------------------------------------


 

obligations imposed upon Grantee and all rights granted to the Company under
this Agreement shall be final, binding, and conclusive upon Grantee’s heirs,
executors, administrators, and successors.

 

11.                                 Resolution of Disputes

 

Any dispute or disagreement which may arise under, or as a result of, or in any
way be related to the interpretation, construction, or application of this
Agreement shall be determined by the Committee.  Any determination made
hereunder shall be final, binding, and conclusive on Grantee and the Company for
all purposes.

 

12.                                 Pronouns; Including

 

Wherever appropriate in this Agreement, personal pronouns shall be deemed to
include the other genders and the singular to include the plural.  Wherever used
in this Agreement, the term “including” means “including, without limitation.”

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

Zep Inc.

 

 

 

 

 

By:

 

 

 

John K. Morgan

 

 

Chairman, President and

 

 

Chief Executive Officer

 

 

 

 

 

Grantee:

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------